UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6654


MIZELL E. EWING, III,

                Petitioner - Appellant,

          v.

ANN MARY CARTER, Warden,

                Respondent – Appellee,

          and

UNIT TEAM; MS. VELTRI, Case Manager Coordinator; C.
EICHENLAUB, Regional Director of Mid-Atlantic; GENERAL
COUNSEL; MR. DODRILL, Case Manager; MR. MILLER, Unit
Manager; C. EICHEN, Regional Director,

                Respondents.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00056-JPB-JSK)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mizell E. Ewing, III, Appellant Pro Se.               Helen Campbell
Altmeyer, Assistant United States Attorney,           Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Mizell E. Ewing, III, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.     We   have    reviewed    the    record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Ewing v. Carter, No. 2:13-cv-00056-JPB-

JSK (N.D.W. Va. Apr. 17, 2014).           We grant Ewing leave to proceed

in forma pauperis, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and    argument    would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                      3